SM-/5-
                                 ELECTRONIC RECORD




COA # 14-14-00435-CR                                   OFFENSE: Misc.


STYLE: Michael Shawn Ryals v The State of Texas        COUNTY: Harris

                                                                          th
COA DISPOSITION: Affirmed                              TRIAL COURT: 248"' District Court


DATE: July 14, 2015   Publish: Yes                     TC CASE #:1402503




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Michael Shawn Ryals v The State of Texas

CCA #

        /\RPBLL/IN~r £>              Petition     CCA Disposition:      TIliT m13
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE: _

DATE: _      a/o7^S                               SIGNED:.                     PC:

JUDGE:     fjt                                    PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                               ELECTRONIC RECORD